Citation Nr: 1219810	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease (DDD), residuals of L4-L5 discectomy.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from January 1985 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for DDD, residuals of L4-L5 discectomy, with a 20 percent evaluation, effective October 1, 2006, and service connection for osteoarthritis of the right knee and left knee, with 10 percent evaluations, effective October 1, 2006.  

In December 2009, the RO increased the evaluation of the Veteran's service-connected DDD, residuals of L4-L5 discectomy to 40 percent disabling, effective October 1, 2006.  The issue concerning the evaluation of the service-connected lumbar spine disability remains before the Board on appeal.  Ab v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The most recent VA examinations in connection with the Veteran's service-connected lumbar spine disability and right and left knee disabilities was conducted in July 2008, almost four years ago.  The evidence of record indicates that the Veteran's disabilities may have worsened since that examination.  In this regard, the Veteran's representative indicated in the May 2012 Appellant's Brief that the Veteran complained that his lumbar spine and knees continued to worsen in terms of both pain and range of motion, and that his bilateral knee disability was preventing him from performing any activities of daily living.  
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, new VA examinations are warranted to determine the current severity of his lumbar spine disability and osteoarthritis of the right and left knees.  

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

The Board further notes that the claims file does not contain any treatment records dated after April 2009.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbar spine disability and service-connected right and left knee disabilities.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should also obtain any outstanding VA medical records dated from April 2009 to the present.  

2.  Then afford the Veteran a VA examination to evaluate the current severity of his lumbar spine disability.  The examiner should review the claims folder and note such review in the examination report or addendum.

Any indicated studies, including X-ray studies should be performed.

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

In addition, the examiner should identify any nerves affected by the lumbar spine disability and opine as to the severity of any associated neuritis, neuralgia, or paralysis.  The examiner should also indicate whether there is any form of ankylosis.  
The examiner should also specifically identify the frequency and duration of any periods of incapacitation or bed rest prescribed by a physician.

3.  Then afford the Veteran a VA examination to evaluate the current severity of the right and left knee disabilities.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should report the ranges of right and left knee flexion and extension in degrees.  The examiner should determine whether the right and left knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  

5.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


